EXHIBIT 99.1 For further information contact: Ronald Anderson, President and CEO (610) 644-9400 Release Date: July 31 , 2008 For Immediate Release MALVERN FEDERAL BANCORP, INC. ANNOUNCES RESULTS FOR THE THIRD QUARTER Paoli, Pennsylvania – Malvern Federal Bancorp, Inc. (the “Company”) (NASDAQ: MLVF), the recently formed “mid-tier” holding company for Malvern Federal Savings Bank (the “Bank”), today announced that the Company is reporting a net loss for the three months ended June 30, 2008 of $63,000 compared to net income of $805,000 for the three months ended June 30, 2007.For the nine months ended June 30, 2008, the Company’s net income was $874,000, compared to $2.3 million for the comparable nine month period in fiscal 2007.The loss for the three months was primarily a result of a non-recurring pretax charge of $1.2 million for the contribution made to the Malvern Federal Charitable Foundation and a $406,000 increase in the provision for loan losses, offset by a $274,000 increase in net interest income. Ronald Anderson, President and Chief Executive Officer, commented that “We have a dedicated team at Malvern Federal committed to implementing a growth strategy focused on building profitable deposit and lending relationships.We are excited to be able to move forward in our new mutual holding company structure for the benefit of the Bank and our new shareholders.We remain committed to serving our communities with the highest level of customer service.Our local charities and neighborhoods will benefit from our support through the $1.2 million donation to the Malvern Federal Charitable Foundation.The support we received from our depositors and other members of the community in the Company’s public offering was greatly appreciated, and we will work hard to enhance shareholder value as we move forward.” The
